DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 4, the Examiner believes this may be an improperly written markush group or an unclear list of alternatives.  The Examiner suggests amending the claim to either use the proper markush group format or to: “material of the outer/inner tube is parchment, tracing paper, or glassine.”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garling (1,996,066) in view of Hornsby (3,957,202) in further view of Dieffenbach (2,035,304).
Regarding claim 1, Garling discloses a paper straw comprising: an inner tube being made of plant fibers (item 12, page 1, “paper strip”); an outer tube being made of plant fibers (item 9, “paper strip”) and mounted around the inner tube coaxially (see figure 1).
Garling fails to disclose a pattern portion disposed between the inner tube and the outer tube (patterns of 10 and 11).
Hornsby discloses a straw with an inner (item 12) and outer (items 22-26) tube having a pattern portion (item 20) disposed between the inner and outer tube (see figure 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pattern portion as taught by Hornsby to the system of Garling, the motivation being this creates both a novelty since item 20 allows for a color change but also to let the user know if the straw has been used (col. 1, lines 36-40). The Examiner notes that the strip could be placed in the overlapping area of items 12 and 9 of Garling without diverting from the scope of the invention.
Garling fails to teach the outer tube has a light shielding rate of 10% to 70%, this appears to be related to the material choice.  The Examiner asserts on the record that most straws have some translucency. The application further claims the material of the tubes to be one of parchment paper, glassine, and tracing paper which are known to be translucent.  The Examiner notes that these materials are well known in straw making. 
Dieffenbach teaches essentially using a cellulose based material (which is the basis of parchment and tracing paper) for a straw (title: “cellulose tube”, page 1, col. 1, lines 8-12, 53-55).
The substitution of one known element (paper) as taught by Garling for another (cellulose, and as such the general transparency of the material) as taught by Dieffenbach would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of cellulose as shown in Dieffenbach would have yielded predictable results, namely, a structural renewable component for a straw to move fluid therethrough. 

Regarding claim 2, a modified Garling in view of Dieffenbach teaches a material of the outer tube is selected from parchment, tracing paper, and glassing (as taught above, Dieffenbach teaches cellulose material which is substantially what parchment and tracing paper are made of).  Dieffenbach teaches coating with wax which would result in Wax paper which the Examiner asserts as an equivalent substitution of the alternatives listed.
Regarding claim 3, since a modified Garling teaches the inner and outer tube being of the same material claim 3 is rejected by the teachings above in claim 1.
Regarding claim 4, the teachings of claim 4 are addressed in the rejection of claim 2 above.
Regarding claims 5-8, a modified Garling teaches wherein the pattern portion is disposed on an external surface of the inner tube and an internal surface of the outer tube (see Hornsby figure 3).
Regarding claims 9 and 10, Garling further discloses wherein an adhesive layer (item 10) is disposed between the outer tube and the inner tube (item 10 strip is clearly disposed between components in figure 1) for adhering the inner and outer tube.
Regarding claims 11 and 12, a modified Garling teaches wherein the pattern portion is disposed on the adhesive layer (the modified teachings noted above assert that applying the pattern layer would be directly adjacent to adhesive layer thus meeting the claim limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dieffenbach (2,084,673), Dieffenbach (Re, 20,435), McMahon (4,287,244), Garling (1,854,297), Friedman (3,729,136).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752